DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 10/01/2021 has been entered.  Claims 1, 7, 25, and 26 have been amended.  Claims 9-14 have been previously cancelled.  No new claims have been added.  Claims 1-8 and 15-26 are pending in this application, with claims 1, 7, 25 and 26 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-8, 15, 18-20, 22, and 24-26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2012/0310314 A1 to Bennett et al. (hereinafter referred to as “Bennett”), in view of United States Patent Application Pub. No. US 2015/0209587 A1 to Lee et al. (hereinafter referred to as “Lee”).
Referring to claims 1, 7, 25, and 26, Bennett discloses a method of treating pain comprising: delivering electric current through an electrode altering transmission or production of action potentials in one peripheral nerve tissue selected from a nerve cell body, dendrites, axons, axon hillocks, or other 

Referring to claim 2, Bennett further teaches the limitation wherein the electrical current does not cause a perception of paresthesia (e.g. paragraph [0066] states that the stimulator is set to an intensity to avoid evoking paresthesia). 
Referring to claim 6, Bennett further teaches the limitation wherein the electrical current is delivered through an electrode located 1.0 mm or more away from the nerve tissue (e.g. paragraph [0066] states that the electrode is preferably spaced at some distance (e.g. 1 mm) away from the targeted structure). 
Referring to claim 8, Bennett further teaches the limitation wherein the features are at least one selected from depolarization, overshoot, peak, repolarization, hyperpolarization, and refractory period (e.g. paragraph [0059]). 
Referring to claims 15, 18-20, 22, and 24, Bennett discloses the limitation wherein the electric current causes at least one of: (a) changes to a frequency of one or more action potentials; (b) changes in probability of one or more action potentials occurring; (c) changes in excitability of at least one nerve; (d) changes to conduction velocity, shape, form, features, interpulse interval, period, rate, coefficient of variation, or duration of one or more action potentials and (e) changes to timing, spacing, or pattern of one or more action potentials or trains of action potentials (e.g. paragraphs [0059-0060] states that the .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 16, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Lee and, further in view of United States Patent Application Pub. No. US 2016/0256689 A1 to Vallejo et al. (hereinafter referred to as “Vallejo”).
Referring to claims 4 and 5, Bennett modified by Lee discloses the method of claim 1, but failed to teach the limitation wherein the method comprises altering action potentials in the neural targets via activation, inactivation, excitation, or suppression of glial cell. This limitation is taught by Vallejo, which teaches an apparatus and method for managing pains using separate varying electromagnetic fields being applied to a particular neural structure to modulate glial and neuronal interactions as a mechanism for relieving chronic pain. The modulation of neurons and glial cells result in well-known effects on neurons such as action potential generation or blockade by the stimulation of mechanosensitive fibers to mask nociceptive signals travelling to the brain (e.g. paragraph [0082]). It would have been obvious for one 
Referring to claims 16, 17, 21, and 23 Bennett modified by Lee discloses the method of claim 1, wherein the electric current causes at least one of: (a) changes to a frequency of one or more action potentials; (b) changes in probability of one or more action potentials occurring; (c) changes in excitability of at least one nerve; (d) changes to conduction velocity, shape, form, features, interpulse interval, period, rate, coefficient of variation, or duration of one or more action potentials and (e) changes to timing, spacing, or pattern of one or more action potentials or trains of action potentials (e.g. paragraphs [0059-0060]). However, Bennett failed to teach the limitation wherein the electric current causes (c) changes in excitability of at least one nerve. This limitation is taught by Vallejo, which states that electrical impulses induce changes in the concentration of calcium ions in the astrocytes, which in turn signals the release of transmitters such as glutamale, adenosine and ATP which modulates both neuronal excitability and synaptic transmission. The presence of an external oscillatory electrical field then provides a stimulus for glial cells to affect synapses that have been negatively affected by injury. The electrical field provides a priming response that moves the function of the synapse towards a normal state (e.g. paragraph [0083]). The Examiner submits that the claims limitations of claims 16, 17, 21, and 23 simply require a combination of the effects caused by electric current listed above. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Bennett to includes a method of modulating glial cells with the nerve tissue to modulate neuronal excitability and synaptic transmission of the nerves as taught by Vallejo, since such modification would be applying a known technique to a known device yielding the predictable result of having an alternate means for treating pain. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Regarding the Examiner’s rejection of claims 1-3, 6-8, 15, 18-20, 22, and 24-26 under 35 U.S.C. 103 as unpatentable over Bennett in view of Lee, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation wherein the electric current does not block or interrupt efferent signals and motor nerve signals. The Applicant amended claim 1 by adding the limitation “wherein the electric current does not block or interrupt efferent signals and motor nerve signals” from claim 3. The Examiner cited Lee for this limitation as Lee discloses a method of providing a therapeutic modulation without patient-perceived paresthesia. The modulation energy may be sub-threshold in that no action potentials are evoked in the dorsal horn, and it is preferable that the dorsal column not be stimulated in such a manner that would cause the patient to experience side-effects such as perceiving paresthesia, inadvertent stimulation or blocking of motor nerve structures and/or interference of sensory motor structures other than those targeted for the treatment of the chronic pain (e.g. paragraph [0038]).  The Applicant asserts that Lee does in fact block or interrupt at least motor nerve signals for those targeted based on the cited paragraph above. However, this interpretation is ambiguous, because there are no teaching anywhere in Lee that state that the therapeutic modulation actually block or interrupt targeted sensory motor structure. The cited paragraph only discloses the feature of avoiding side-effects such as blocking of motor nerve structures and/or interference of sensory motor structures that are not targeted, which implies that the method of Lee is capable of delivering electric current with appropriate parameters for avoiding such effects as required in the pending claims to any site. 
Regarding applicant’s arguments that Lee teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, while Lee discloses a method of applying stimulation to spinal cord tissue, the limitation requiring the electrode being deployed outside of a central nervous system is addressed by Bennett. Lee is cited for the limitation wherein the electric current does not block or interrupt efferent signals and motor nerve signals at certain sites, which was done by delivering modulation energy at certain parameters and not by electrode placement. Therefore, the Examiner submits that Lee does not teach away from the pending claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                       /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792